Citation Nr: 0617329	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-37 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

 Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:   Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Kramer, Law Clerk



INTRODUCTION

The veteran had active military service from February 1941 to 
December 1944.  The veteran died in December 2003; the 
appellant is the veteran's son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO rating decision that 
denied service connection for the cause of the veteran's 
death.  The appellant filed a Notice of Disagreement (NOD) in 
February 2004 and the RO issued a Statement of the Case (SOC) 
in August 2004.  The appellant filed a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) in September 2004.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2. The veteran died in December 2003.  The Certificate of 
Death lists the immediate cause of death as a hemorrhagic 
stroke.

3. At the time of the veteran's death, service connection was 
in effect for depressive neurosis, evaluated at 100 percent, 
and pes planus, evaluated at 10 percent.

4. There is no competent medical evidence indicating that a 
disability of service origin caused, or contributed 
substantially or materially to cause, the veteran's death.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5105A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309(e), 3.312 (2005). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the matter on appeal has been accomplished.

Through the January 2004 rating decision and the August 2004 
SOC, the RO notified the appellant and his representative of 
the legal criteria governing his claim, the evidence that had 
been considered in connection with his appeal, and the bases 
for the denial of his claim.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.

The Board also notes that the RO issued a letter 2004 that 
notified the appellant of the evidence required to 
substantiate the claim for service-connected death and burial 
allowance, and of the evidence that the RO had received thus 
far.  The letter notified the appellant that VA is 
responsible for obtaining records from any Federal agency, 
including military records and VA hospital records, and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, but that it is the 
responsibility of the claimant to ensure that the RO receives 
all requested records not in the possession of a Federal 
agency.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  Also, the letter 
requested "any evidence you have or know of that has not 
already been submitted."  
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant' s possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements (i.e., the 
August 2004 SOC and the August 2004 duty-to-assist letter) 
were provided to the appellant after the January 2004 rating 
action on appeal.  However, the Board finds that the lack of 
full pre-adjudication notice in this appeal has not, in any 
way, prejudiced the appellant.

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  In this regard, the 
Board points out that the post-decision notice letter of 
August 2004 notified the appellant what was needed to 
substantiate the claim as well as the evidence that had been 
considered.  The appellant was afforded an opportunity to 
respond before the case was certified for review by the Board 
in November 2004.  At no point during the pendency of this 
appeal has the appellant informed the RO of the existence of 
any evidence that needs to be obtained prior to adjudication 
by the Board.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
38 C.F.R. § 20.1102 (2005).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
As this is a claim for service connection for the cause of 
the veteran's death, there is no controversy in regard to 
veteran status, degree of disability, existence of a 
disability, or effective date, and the RO sufficiently 
articulated the requirements of establishing nexus.  Further, 
as the Board's decision herein denies the appellant's claim 
for service connection for the cause of the veteran's death, 
no disability rating or effective date is being assigned; 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The RO has obtained the veteran's service medical 
records, the veteran's death certificate, treatment reports 
from Newington and West Haven VA Medical Centers (VAMCs) to 
include the veteran's terminal inpatient hospital service, 
and treatment records from Waterbury Hospital in Waterbury, 
Connecticut.  The appellant has not requested a hearing in 
conjunction with this appeal.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that identified above, that needs to 
be obtained.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for 
disability (or death) that is proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. § 
3.310(a).  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service-
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

Considering the evidence of record in light of the above-
noted legal authority, the Board finds that a disability of 
service origin did not cause or contribute substantially or 
materially to cause the veteran's death.  

The veteran died in December 2003.  The Certificate of Death 
lists the immediate cause of death as a hemorrhagic stroke 
without mention of any underlying causes or conditions.  The 
death certificate shows that no autopsy was performed.

During the veteran's lifetime, service connection was 
established for depressive neurosis, rated as 100 percent 
disabling.  Medical records indicate that the veteran's 
depression became worse after his wife's death in 1958 and 
was present until the time of his death.

The appellant contends that the veteran's death was service-
connected because the service-connected depression led to the 
veteran's noncompliance with medications, specifically 
medication intended to address hyperlipidemia.  A November 
2002 progress note stated that the veteran's lipids were 
"much worse" and that "compliance seems to be the main 
issue."  The appellant contends that the veteran's 
noncompliance with this and other medicines led to the 
stroke.

Review of the veteran's medical records substantiates a 
history of noncompliance with his medications (see VA 
progress notes in November 2002, January 2003, March 2003, 
and December 2003).  However, there is no medical evidence to 
support the appellant's assertion that the veteran's service-
connected depression was a cause of the noncompliance.  
Rather, the VA progress notes cited above indicate that 
noncompliance with medication was a result of confusion or 
early dementia; they do not show any indication that 
noncompliance with medication was due to the appellant's 
service-connected depressive neurosis.  Further, while the 
veteran's noncompliance with medications may have exacerbated 
certain health problems, there is no medical evidence to 
indicate a relationship between the veteran's noncompliance 
with medication and his death from a stroke.

The Board has considered the appellant's assertions in 
connection with the claim on appeal.  However, as a layperson 
without the appropriate medical training and expertise, the 
appellant simply is not competent to render a probative 
opinion on a medical matter-such as whether there exists a 
medical relationship between the veteran's death from a 
hemorrhagic stroke and his military service or any incident 
thereof.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).

In summary, there is no medical evidence that the veteran's 
service-connected depressive neurosis caused, or contributed 
substantially or materially, to the stroke that caused his 
death.
  
For all the foregoing reasons, the Board concludes that the 
claim for service connection for the cause of the veteran's 
death must be denied.  In arriving at this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the appellant's claim, that doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


